SECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549FORM 8-KCURRENT REPORTPursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934Date of Report (Date of earliest event reported): January 15, 2016 STRIKEFORCE TECHNOLOGIES, INC. Wyoming000-55012 22-3827597(State or other jurisdictionof incorporation)(CommissionFile Number)(I.R.S. EmployerIdentification No.) 1090 King Georges Post Road, Suite 603, Edison, NJ 08837(Address of principal executive offices)(Zip Code)Registrant's telephone number, including area code: (732) 661 9641N/A(Former name or former address, if changed since last report)Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)¨ Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b))¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))As used in this report, the terms "Company," "our company," "us," "SFT," "StrikeForce," "we" and "our" refer to StrikeForce Technologies, Inc. unless the context requires otherwise.ITEM 8.01. OTHER EVENTS On March 28, 2013, the Company initiated patent litigation against PhoneFactor, Inc., a subsidiary of Microsoft Corporation, for alleged infringement of United States Patent No. 7,870,599 (the "'599 Patent"). The Company filed a separate action against Microsoft Corporation based on its alleged infringement of the '599 Patent and two additional patents for out-of-band user authentication (U.S. Patent Nos.: 8,484,698 & 8,713,701). Both actions were filed in the U.S. District Court for the District of Delaware. On January 15, 2016, the litigation was settled and the parties executed a settlement agreement in the form of a Release and License Agreement. The terms and conditions of the Release and License Agreement are confidential except under limited conditions. As a consequence of the Release and License Agreement, the parties have moved to dismiss the action with prejudice, the Company has licensed the patents to Microsoft Corporation, and the Company will receive a non-disclosable one-time lump sum payment. 2SIGNATURESPursuant to the requirements of the Securities and Exchange Act of 1934, Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STRIKEFORCE TECHNOLOGIES, INC. (Registrant)Dated: January 20, 2016 By:/s/ Mark L. Kay Mark L. Kay Chief Executive Officer3
